COLLIER, C. J.
Conceding that the evidence may have shown some neglect of duty, on the part of the plaintiff, after the maltreatment of the slave in April or May, and previous to the neglect which induced his dismissal in September, yet if the defendant overlooked that outrage, and still continued the plaintiff in his employment, he could not justify his action, some four months afterwards upon that ground. In Roberts v. Brownrigg, 9 Ala. Rep. 106, we said, that drunkenness would authorize an employer to dismiss his overseer, but that a single act of intemperance would be considered as forgiven, if he was afterwards permitted to remain on the plantation. “ It could not be tolerated that the employer should pass over such such an offence, Until such period as suited his convenience, and then give this as a reason for putting an end to the contract. The injustice of this will be apparent, when it is considered that if the overseer is rightfully dismissed, he forfeits all right to the wages which have accrued at the time of his dismissal, when the contract, as in this case, is entire. The obligations of good faith require that the employer should act promptly, when any just cause exists for putting an end to the contract.” In the case at bar, but a single act of cruelty was proved or pretended, and between this and the neglect which caused the dismis-*378sal of the plaintiff, there does not appear to have been any connection — in fact no particular objectionable act, or omission of duty is shown to have occurred during the intervening period.
The court very properly referred to the jury the question whether the contract of the plaintiff was to serve the defendant for an entire year, or whether it was for service by the month. If it was the latter, then they were informed that he was entitled to recover wages, at the price stipulated, up to the period of his dismissal. Thus far the plaintiff in error does not controvert the ruling of the circuit court. But he insists that the jury should have been charged, that although the plaintiff was discharged without sufficient cause, yet if the time for which his services were to continue, had not expired, the action was commenced prematurely, and he was not entitled to recover.
In Davis v. Ayres, 9 Ala. Rep. 292, we held upon full consideration, that where a party stipulated with another to pay him fifty dollars per month, for four months, for his services as a clerk in a store, and then refuses to allow the services to be performed, without a sufficient cause, the party engaged as a clerk, may immediately commence an action against his employer, and recover not only the damages sustained by the breach of contract, at the time the suit was brought, but such as may be developed up to the trial. The declaration in the case before us contains several counts, at least one of which alledges the breach of contract according to the proof; and the case cited is therefore decisive in favor of the plaintiff’s right to sue before the end of the year, if he was causelessly dismissed. Whether, if the plaintiff had declared alone for the wages agreed upon, as if he had performed, or been willing to perform his contract, he should not have awaited the expiration of the year before instituting his suit, is a question which need not be considered.
It follows that the errors insisted on are not available. The judgment is consequently affirmed.